Citation Nr: 1036693	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  10-12 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease, right knee. 

2.  Entitlement to an initial disability rating in excess of 20 
percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION

The Veteran had active military service from October 1946 to 
February 1948.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-degenerative joint disease of the right 
knee is manifested by extension limited to no more than 10 
degrees; flexion not limited to 45 degrees; and meniscal tears 
with effusion, but not very frequent episodes of locking.  

2.  The evidence shows moderate instability beginning in October 
2008; prior thereto lateral instability is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for degenerative joint disease of the right knee have not been 
met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5003, 5256-5263 (2009).

2.  The criteria for a disability rating in excess of 20 percent 
for instability of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.20, 
4.59, 4.71a, DC 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in January 2008 the RO granted service 
connection for degenerative joint disease, right knee, and 
assigned a 10 percent disability rating effective May 30, 2006.  
The Veteran has appealed this initial rating.  In a Decision 
Review Officer (DRO) decision dated in January 2010, the DRO 
granted a separate evaluation for instability of the right knee 
with an evaluation of 20 percent effective October, 30, 2008.  

The Board notes that the Veteran's right knee degenerative joint 
disease disability was evaluated under the provisions of 
Diagnostic Code 5261 since service connection was granted.  The 
Veteran's instability of the right knee was evaluated under the 
provisions of Diagnostic Code 5257.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria for 
the next higher evaluation.  38 C.F.R. § 4.7.  Following an 
initial award of service connection for a disability, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 10 degrees 
is rated 10 percent disabling.  Extension of the leg limited to 
15 degrees is rated 20 percent disabling; extension of the leg 
limited to 20 degrees is rated 30 percent disabling; extension of 
the leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 percent 
disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate 
ratings may be granted based on limitation of flexion (DC 5260) 
and limitation of extension (DC 5261) of the same knee joint).  

DC 5256 provides ratings for ankylosis of the knee.  Favorable 
ankylosis of the knee, with angle in full extension, or in slight 
flexion between zero degrees and 10 degrees, is rated 30 percent 
disabling.  Unfavorable ankylosis of the knee, in flexion between 
10 degrees and 20 degrees, is to be rated 40 percent disabling; 
unfavorable ankylosis of the knee, in flexion between 20 degrees 
and 45 degrees, is rated 50 percent disabling; extremely 
unfavorable ankylosis in flexion at an angle of 45 degrees or 
more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a. 

DC 5257 provides ratings for other impairment of the knee that 
includes recurrent subluxation or lateral instability.  Slight 
recurrent subluxation or lateral instability of the knee is rated 
10 percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and severe 
recurrent subluxation or lateral instability of the knee is rated 
30 percent disabling.  38 C.F.R. § 4.71a.  

Separate disability ratings are possible for arthritis with 
limitation of motion under DC 5003 and instability of a knee 
under DC 5257.  See VAOPGCPREC 23-97.  

Under DC 5260, flexion of the leg limited to 60 degrees warrants 
a noncompensable evaluation; flexion limited to 45 degrees 
warrants a 10 percent evaluation; flexion limited to 30 degrees 
warrants a 20 percent rating; and flexion limited to 15 degrees 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, DC 5260.

DC 5258 provides a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a.

DC 5259 provides a 10 percent rating for removal of semilunar 
cartilage that is symptomatic.  38 C.F.R. § 4.71a.  DC 5262 
provides ratings based on impairment of the tibia and fibula.  
Malunion of the tibia and fibula with slight knee or ankle 
disability is rated 10 percent disabling; malunion of the tibia 
and fibula with moderate knee or ankle disability is rated 20 
percent disabling; and malunion of the tibia and fibula with 
marked knee or ankle disability is rated 30 percent disabling.  
Nonunion of the tibia and fibula with loose motion, requiring a 
brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or 
joints that involve degenerative arthritis, Diagnostic Code 5003 
provides a 20 percent rating for degenerative arthritis with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative arthritis 
with X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  Note (1) provides that the 20 
percent and 10 percent ratings based on X-ray findings will not 
be combined with ratings based on limitation of motion.  Note (2) 
provides that the 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive. 

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a.   

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Private medical records include an April 1998 complaint of the 
right knee giving way.  He was diagnosed with minimal arthritic 
change in both knees with a torn meniscus in the right knee.  An 
MRI of the right knee revealed torn medial and lateral menisci.  
A December 2002 CT scan of the knee revealed complete tears of 
the medial and lateral menisci, mid to high grade chronic ACL 
injury, mild degenerative change of the medial joint compartment 
with moderate degenerative changes of the lateral joint 
compartment, and mild degenerative changes of the patellorfemoral 
joint with patella alta.  A large intra-articular loose body was 
not identified but several tiny small ones could not be excluded.  
In February 2003, the Veteran underwent an arthroscopy of the 
right knee with partial lateral and partial medial meniscectomy.  
The postoperative diagnosis was torn medial and lateral menisci 
with degenerative arthritis of the right knee.  In May 2003, the 
Veteran had full motion and no tenderness but complained of pain 
with flexion.  His right knee had a slight effusion that was 
visible and palpable around his lateral portal when he fully 
flexed his knee.  In June 2003, the Veteran complained of pain, 
stiffness, and weakness in his right knee.  

In January 2008 the Veteran was accorded a compensation and 
pension (C&P) joints examination.  During the examination the 
Veteran reported that he tore the cartilage in his right knee and 
had two surgeries in 1998 and 2000.  He indicated that he 
experienced pain, weakness, swelling, fatigability and lack of 
endurance.  He did not have stiffness, heat, redness, 
instability, giving way or locking.  The Veteran denied flare-
ups, a need for assistive devices, episodes of dislocation or 
recurrent subluxation, and inflammatory arthritis.  The Veteran's 
joint problems did not adversely affect his usual occupation as 
the Veteran was retired.  He denied an effect on his activities 
of daily living.  There was no prosthesis.  Physical examination 
revealed flexion from 0 to 100 degrees with pain noted from 60 to 
100 degrees.  There was no change noted after repetitive motion.  
The Veteran's gait and posture were normal.  There was no joint 
ankylosis.  There was pain with motion, fatigue, weakness, and 
lack of endurance noted.  There was no additional limitation 
following repetitive use, incoordination, or instability.  
Lackman's test was negative.  McMurray's test was not negative 
and the examiner noted the two surgeries for tears.  There were 
no functional limitations on standing but there were functional 
limitations on walking as the Veteran's distance was limited.  
There was no indication of abnormal weight bearing, effusion, 
redness, heat or guarding of movements noted.  The diagnosis was 
degenerative joint disease of the right knee worse than the left 
knee.  The Veteran lost 20 degrees of motion due to pain, zero 
degrees due to fatigue, zero due to lack of endurance, and zero 
due to incoordination.  X-rays showed early osteoarthritis 
involving the medial compartment and patellofemoral joint.  

VA medical records included a January 2008 x-ray report 
indicating that there was a minute amount of joint effusion on 
the right knee.  An October 2008 orthopedic surgery consult that 
noted the Veteran had instability and pain with catching, 
popping, giving way, and swelling.  An x-ray showed mild 
degenerative joint disease and an MRI reported a partial tear of 
the ACL cyst, and tears of the lateral meniscus.  The diagnosis 
was ACL deficient right knee with lateral meniscus tear and 
degenerative joint disease.  

In a January 2009 statement, the Veteran reported that he 
experienced weakness, stiffness, swelling, pain, instability, and 
difficulty in walking, climbing and descending stairs, and rising 
from a sitting position.  He had requested a knee brace from VA 
as the knee had collapsed on three occasions causing falls and 
further damage.  

In January 2009 the Veteran was accorded another C&P joints 
examination.  During the examination the Veteran reported that he 
experienced a significant increase in pain.  He reported that he 
had fallen two times in the past year due to his right knee 
giving out.  He stated that he had constant pain that ranged from 
three to nine or ten on a pain scale.  He further reported 
increased pain with any weight bearing or standing.  He expressed 
significant difficulty with stairs, used a cane at all times, and 
had a knee brace.  His reported symptoms included deformity, 
giving way, instability, pain, stiffness, weakness, and 
incoordination.  He denied a decrease speed of joint motion and 
episodes of dislocation or subluxation.  He reported locking 
episodes occurred less than once a year but reported repeated 
effusions.  Symptoms of inflammation included swelling and 
tenderness.  He had severe flare-ups weekly that lasted for 
hours.  He described precipitating factors to include any 
abnormal twisting or motion of the knee and over activity.  The 
Veteran further reported that his right knee limited all routine 
activities.  There were no constitutional symptoms or 
incapacitating episodes of arthritis.  He reported a standing 
limitation of 10 minutes and 1/2 block functional limitation on 
walking.  

Physical examination revealed an antalgic gait and abnormal shoe 
wear pattern on the outside edge of the heel on both shoes.  
There was no loss of a bone or part of a bone nor was there 
evidence of inflammatory arthritis.  The examiner found bony 
joint enlargement, tenderness, and pre-patellar bursa swelling.  
There were no bumps consistent with Osgood-Schlatter's Disease, 
crepitation, grinding, instability, patellar abnormality, 
effusion, or dislocation.  There was evidence of meniscus 
abnormality and evidence of a tear but there was no locking, 
effusion, or dislocation.  The meniscus was not surgically 
absent.  McMurray's test was positive.  Flexion was 0 to 130 
degrees with pain noted at 130 degrees and extension was normal 
at zero degrees.  There was no noted objective evidence of pain 
following repetitive motion and no additional limitations after 
repetitions of range of motion.  There was no joint ankylosis.  
The examiner noted that the Veteran was retired due to 
eligibility due to age or duration of work.  The diagnoses were 
degenerative joint disease of the right knee, and partial tear of 
the ACL, complex tear of the anterior horn of the lateral 
meniscus.  The examiner noted that the Veteran's knee impacted 
the Veteran's occupational activities by decreased mobility and 
pain.  The effects on the usual daily activities included severe 
impact on chores and shopping.  There was moderate impact on 
recreation, traveling, bathing, and driving.  The examiner noted 
mild impact on dressing and toileting and the Veteran was 
prevented from exercise and sports.  

In August 2009 the Veteran was accorded another C&P joints 
examination.  During the examination the Veteran reported that 
the pain in his right knee is constant and unrelenting.  He 
reported that the pain significantly impacted activities of daily 
living and reported that he had marked difficulty standing from a 
seated position or sitting down.  He stated that his knee was 
severely unstable and that it buckled frequently.  He reported 
that he got minimal relief with medication and no relief with 
bracing.  His symptoms included deformity, giving way, 
instability, pain, stiffness, weakness, and decreased speed of 
joint motion.  He denied incoordination.  He further reported 
episodes of dislocation or subluxation weekly and locking 
episodes one to three times a month.  He stated he had constant 
effusions, swelling, tenderness, and severe flare-ups that 
occurred weekly and lasted for hours.  Precipitating factors 
included prolonged walking or standing, stair climbing, and 
sudden or twisting movements.  He stated that he was essentially 
incapacitated during acute flares.  He was unable to stand for 
more than a few minutes and unable to walk for more than a few 
yards.  He used a cane, brace, and walker intermittently but 
frequently.  

Physical examination revealed an antalgic gait.  There was no 
evidence of loss of a bone or part of a bone or inflammatory 
arthritis.  The examiner found crepitus, deformity, tenderness, 
instability, and abnormal motion.  Other abnormal findings 
included marked patellofemoral crepitus, moderate valgus 
attitude, marked medial joint line and patellofemoral tenderness, 
moderate MCL laxity, and positive McMurray's sign.  There were no 
bumps consistent with Osgood-Schlatter's disease, mass behind the 
knee, or clicks or snaps.  There was evidence of grinding and 
moderate medial/lateral instability.  Right knee flexion was -10 
to 105 degrees and extension was limited by 10 degrees.  There 
was extreme pain on additional range of motion noted with flexion 
and no pain noted with extension. There was no additional 
limitation after three repetitions of range of motion.   The 
examiner noted the results of a previous x-ray and MRI.  

The examiner noted significant effects of the Veteran's 
degenerative joint disease of the right knee on the Veteran's 
usual occupation.  He noted decreased mobility, problems with 
lifting and carrying, lack of stamina, weakness or fatigue, 
decreased strength, and lower extremity pain.  The Veteran's knee 
had a mild impact on traveling and a moderate impact of shopping, 
and recreation.  There was a severe impact on chores and he was 
prevented from exercise, sports, and driving.  The examiner 
further noted that the Veteran had significant difficulty 
standing from a seated position with hesitation and deliberate 
movements with initial unsteadiness upon standing erect.  The 
examiner also stated that McMurray's maneuver was used to assess 
the smooth motion of the joint but had nothing to do with 
assessing the stability of the joint.  

In light of the pertinent evidence of record, the Board finds 
that entitlement to an evaluation in excess of 10 percent 
disabling is not warranted for any period of time covered by this 
appeal under DC 5261.  The January 2008 VA examination 
demonstrated no loss of extension of the Veteran's right knee, 
the January 2009 VA examination found extension was normal, and 
the August 2009 VA examination found extension was limited by 10 
degrees.  38 C.F.R. § 4.71a, DC 5261.  Accordingly, the Board 
finds that the Veteran's symptoms under Diagnostic Code 5261 more 
nearly approximate the criteria for a 10 percent disability 
rating for limited extension of the leg.  The Board has 
considered whether a higher evaluation is warranted.  In that 
regard, the Board must consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45, 4.59 (2009).  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse. pursuant to Deluca.  In this 
case, however, there is no additional limitation of motion shown 
on repetitive use nor is he additionally limited due to pain.  

The Board must also consider whether the evidence of record shows 
a separate compensable rating for degenerative changes of the 
right knee manifested by limitation of flexion is warranted.  See 
VAOPGCPREC 9-2004 (2004).  Here, the Veteran was already assigned 
a 10 percent evaluation for painful limitation of motion on 
extension.  See January 2008 rating decision.  However, the 
Veteran is not entitled to a separate 10 percent evaluation for 
limitation of motion on flexion due to degenerative changes for 
any period of time covered by this appeal.  Although the Veteran 
has consistently reported pain upon flexion during the January 
2008, January 2009, and August 2009 VA examinations, compensable 
limitation of flexion is now shown.  At no point in time is he 
limited to 45 degrees of flexion to include due to factors such 
as pain on motion, incoordination, swelling, etc.  At its worst, 
flexion was shown to 100 degrees, with an additional 20 degrees 
lost due to pain.  This does not more nearly approximate the 
criteria for a compensable evaluation pursuant to DC 5260.  
Accordingly, the Board finds that the Veteran is not entitled to 
a separate rating under DC 5260.  See VAOPGCPREC 9-2004.

In addition, the Board finds that a higher rating pursuant to DC 
5257 is not warranted for any period of time that is covered by 
this appeal.  The October 2008 VA medical record showed evidence 
of instability with complaints of instability and giving way of 
the right knee.  The January 2009 VA examination showed 
instability with complaints of falling due to the knee giving 
out.  During the August 2009 VA examination the Veteran described 
his knee as severely unstable and buckled frequently.  However, 
physical examination demonstrated moderate medial/lateral 
instability.  The Board finds the medical evidence assessing the 
lateral instability as moderate based on findings of moderate 
valgus attitude to be the most probative evidence as to the 
severity of the instability.  The Veteran reported that the knee 
was severely unstable and the examiner noted that the Veteran had 
significant difficulty standing from a seated position with 
hesitation and deliberate movements with initial unsteadiness 
upon standing erect.  However, in addition to instability, he 
also has degenerative joint disease, which when combined 
represent the findings and complaints pertinent to the right knee 
disabilities.  Accordingly, the Board finds that the Veteran is 
not entitled to a rating in excess of 20 percent disability for 
instability.  In addition, the Board finds that a 20 percent 
evaluation is not warranted prior to October 30, 2008, which is 
when the Veteran first complained of instability.  

The Veteran has tears of his right knee cartilage.  However, upon 
VA examination, it was found that his cartilage was not 
surgically absent and therefore DC 5259 is not applicable.   

The Board must also consider the provisions of DC 5258.  DC 5258 
provides a 20 percent rating for dislocated cartilage with 
frequent episodes of "locking," pain and effusion in to the 
joint.  The Veteran reported in 2008 that he had no locking, and 
in January 2009 that he had locking episodes less than once a 
year.  In August 2009, he reported that he had episodes of 
locking one to three times per month.  The evidence shows that he 
has meniscal tears, and an x-ray and MRI conducted in 2008 found 
evidence of effusion.  Frequent is defined as "happening or 
appearing often or at close intervals."  Webster's II New 
Riverside University Dictionary, p. 506 (1988).  Here a showing 
of episodes one to three times a month does not constitute 
frequent.  Accordingly, the Board finds that the Veteran is not 
entitled to a separate evaluation of 20 percent pursuant to DC 
5258.   
 
There is no evidence of ankylosis or malunion or nonunion of the 
tibia and fibula.  Thus, Diagnostic Codes 5256 and 5262 do not 
apply in this case.

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 percent 
under Diagnostic Code 5261 (limitation of extension) for any 
period of time covered by this appeal prior and in excess of 20 
percent for instability pursuant to Diagnostic Code 5257.  Staged 
ratings were considered, however, higher evaluations are not 
shown to be warranted during any period of time covered by the 
appeal for extension, instability is not shown in the evidence 
prior to October 30, 2008, and more than moderate instability is 
not shown for any distinct period of time thereafter. 

In reaching these conclusions, the Board has applied the benefit-
of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996). 

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted in Thun v. Peake, 22 
Vet. App 111, 115-16 (2008).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

An exceptional disability picture is not shown in this case.  The 
Veteran's signs and symptoms fit within the rating criteria as 
was discussed above.  Nor is there a showing that the rating 
criteria are inadequate.  While the Veteran's service-connected 
right knee disabilities do cause impairment, the assignment of a 
10 percent evaluation for limitation of extension and a 20 
percent for instability takes into account the significant 
impairment that is due to the service-connected disability.  Such 
impairment has not been shown to result in marked interference 
with his earning capacity or employment beyond that interference 
contemplated by the assigned evaluation.  The Board notes that 
there is also no indication that the condition has necessitated 
frequent periods of hospitalization or has otherwise rendered 
impractical the application of the regular schedular standards.  
In the absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of extraschedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The appellant is challenging the initial evaluations following 
the grant of service connection.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  VA had no further duty to 
notify in this claim once service connection was granted.

The Board finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
STRs have been obtained and associated with the claims file.  The 
Veteran was afforded multiple VA examinations, the reports of 
which are of record.  The examinations are adequate as they fully 
set forth the findings pertinent to the right knee.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)



ORDER

An initial disability rating in excess of 10 percent for 
degenerative joint disease, right knee is denied.  

An initial disability rating in excess of 20 percent for 
instability of  the right knee is denied.  


___________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


